Title: Musco Livingston to the American Commissioners, 8 July 1778
From: Livingston, Musco
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Gentlemen
Paris 8 July 1778.
Inclos’d is A List of the prisoners on board the Boston, including those which he knows Capt. Tucker would wish to Exchange. I have the Honour to be Gentlemen Your Most Obedient Humble Servant
M. Livingston
 
Addressed: The Honble. the Commissioners / to the United States of amer / ica; at / passy
Notation: Livingston 8. July 1778.
